DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 07/13/2022 is acknowledged.  The traversal is on the ground(s) that there does not appear to be a serious search and/or examination burden to examine claims of Groups I and II together.  This is not found persuasive because the groups can be used in a materially different process of using that product for forming an electrolyte bridge or coating.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant recites “parent polymeric particles.” In light of the definition of “parent” disclosed in the specification, the term “parent” is unclear. If parent means polymeric particle is treated with polymeric additive particle, why does not claim limitation comprise “parent polymeric particles” and “polymeric additive particle.” Is there a subservient or “child” polymeric particle? In claim 6, what does “ICP and XRF” represent? The long form should have been included. Also, in claim 1, “alkali earth metals” should read –-alkaline earth metals.--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba, US 2018/0181013 A1 (hereinafter “Chiba”). The current invention broadly teaches a method for assessing polymeric additive content A by determining by no particular means (only by formula A) a concentration of B of a metal cations, concentration of C of the metal cations, and concentration of D of the metal cations whereby the metal cations are alkaline metals and alkali metal, but not sodium. Chiba discloses a toner comprising colored resin particles containing binder resins and a colorant and an external additive whereby silica fine particles A having a sodium to silicon ratio of 0.1 to 1.8 % by mass are contained as the external additive and a particle size of 100 to 2,000 nm. See Chiba, [0012] - [0019]. Furthermore, Chiba explains the amounts of sodium  of the silica fine particles can be measured by XRF or ICP and used to determine the content of silica. See Chiba, [0095]. Chiba further discloses polymerizable monomers having a polymerizable functional group (e.g., methacrylate, divinyl benzene). See Chiba, [0029] & [0030].

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although Chiba does not disclose in the working examples alkaline earth metals other than sodium, based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify Chiba by using other alkaline earth metals such as Li, K, Cs, Sr and Ba because one skilled in the art would not that elements of the same group will have substantially identical properties.  Such modification would be obvious because one would have a reasonable expectation of success that sodium as taught by Chiba would be similarly useful and applicable to at least K and Li as application to the toner applications. Therefore, claims 1-16 are deem as being unpatentable over Chiba.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        


rdh